FILED
                            NOT FOR PUBLICATION                             JUN 26 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



BIBI RAKHSANA HAYEE,                             No. 11-17445

              Plaintiff - Appellant,             D.C. No. 2:09-cv-02285-KJN

  v.
                                                 MEMORANDUM *
COMMISSIONER OF SOCIAL
SECURITY,

              Defendant - Appellee.


                   Appeal from the United States District Court
                       for the Eastern District of California
                  Kendall J. Newman, Magistrate Judge, Presiding

                             Submitted June 11, 2013 **
                              San Francisco, California

Before: TASHIMA and BYBEE, Circuit Judges, and STAFFORD, Senior District
Judge.***

       Bibi Rukhsana Hayee appeals the district court's decision affirming the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
              The Honorable William H. Stafford, Jr., Senior District Judge for the
U.S. District Court for the Northern District of Florida, sitting by designation.
Administrative Law Judge's ("ALJ") denial of her application for disability

insurance benefits and supplemental security income. We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we affirm the district court's order.

      We review de novo the district court's order affirming the ALJ's denial of

benefits. Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008). We may

reverse only if the ALJ's decision was based on legal error or was not supported by

substantial evidence in the record as a whole. Molina v. Astrue, 674 F.3d 1104,

1110 (9th Cir. 2012). "The ALJ is responsible for determining credibility,

resolving conflicts in medical testimony, and resolving [any other] ambiguities"

that might exist. Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001).

Because the factual and procedural background is familiar to the parties, we do not

recount it here.

      Hayee first argues that the ALJ erred at Step Two of the sequential analysis

by failing to follow the "special technique" required by 20 C.F.R. § 404.1520a for

evaluating mental impairments. Hayee admits that she did not raise this argument

before the district court. As a general rule, this court does not consider issues that

were not first raised before the district court. Edlund, 253 F.3d at 1158. Although

this court has the discretion to make an exception to waiver in certain

circumstances, we find no circumstances in this case that would justify such an



                                           2
exception. Accordingly, we conclude that Hayee has waived her first issue on

appeal.

      Hayee next argues that the ALJ erred by failing to provide "clear and

convincing" reasons for rejecting the opinion of Dr. Kalman, an examining

psychiatrist who met with Hayee on only one occasion. The record, however,

belies Hayee's argument in this regard. The ALJ well explained that she gave little

weight to Dr. Kalman's report because it was not based on observation of Hayee

over an extended period of time, was not supported by objective clinical testing,

was not consistent with Hayee's own characterization of her condition, and was

overly reliant on the less-than-credible statements of Hayee, who was described by

Dr. Kalman himself as "a poor historian." Because the ALJ discounted Dr.

Kalman's report based on specific, legitimate reasons that were supported by

substantial evidence, we find no merit to Hayee's second argument on appeal.

Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir. 1995) (noting that when an

examining physician's opinion has been contradicted, an ALJ may reject it only by

providing "specific and legitimate reasons that are supported by substantial

evidence in the record").

      Finally, Hayee argues that the ALJ's residual functional capacity ("RFC")

finding was not based on substantial evidence. We disagree. The ALJ gave



                                          3
specific and legitimate reasons, supported by substantial evidence, for finding

Hayee to be "not entirely credible" about her symptoms and limitations, for giving

little weight to Dr. Kalman's mental impairment assessment, for rejecting Dr.

Tanson's functional capacity assessment, and for giving significant weight to the

functional capacity assessment of Dr. Garfinkel, the only physician whose opinion

was both consistent with the record evidence and supported by objective findings.

Based largely on Dr. Garfinkel's assessment, the ALJ properly included in her

RFC determination all of those limitations that she found to be credible and

supported by substantial evidence.

      AFFIRMED.




                                          4